DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chorian et al (US 20160064783 A1) in view of Uchida (US 20120141861 A1) and further in view of NPL: Veejay Plastic (What is Insert Molding? Why is it Important?).
Regarding claim 1, Chorian discloses a battery module (traction battery assembly 100 in Fig. 3 including adjacent battery arrays described as battery array 54 in Fig. 2, “FIG. 2 is an exploded view of a cell array of a traction battery assembly. FIG. 3 is a perspective view of an assembled traction battery assembly having two adjacent cell arrays.” [0007], [0008]) comprising a plurality of battery cells each having an electrode at one end (battery array 54 in Fig. 2, further shown as two adjacent battery arrays 102 and 108 in Fig. 3), a cell accommodating portion (traction battery case 64 in Fig. 2) including an insert portion (rails on opposing sides, further shown in annotated Fig. 2 below, [0023]) accommodating the plurality of battery cells, and a cooling portion for cooling the plurality of battery cells, wherein the cooling portion includes a first metal portion (thermal plate 76 in Fig. 2, thermal plate 128 in Fig. 3) disposed on another ends of 
Chorian discloses the cell accommodating portion (64) is made of molded plastic ([0023]), but does not disclose the cell accommodating portion (64) and the insert portion (rails) are made of resin.
Uchida teaches a battery module comprising a first cap and a second cap working as an electrical cell cover ([0035]). Uchida teaches when a material such as resin is used to form the caps, they may be efficiently formed by molding ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Uchida within the battery module of Chorian and provided the cell accommodating portion and the insert portion to be made of resin with the expectation that these pieces of the battery module could be efficiently formed by molding.
Further, while modified Chorian discloses the cell accommodating portion and the insert portion can be efficiently formed by molding, modified Chorian does not disclose the resin insert 
Veejay Plastic teaches that insert molding is an industrial process, which makes use of modern injection molding technology (Page 1). Veejay Plastic teaches insert molding increases design flexibility (allows virtually unlimited configurations), reduces assembly and labor costs (combines a number of components with thermoplastic), increases reliability (as every part is firmly held in thermoplastic, an insert molded component averts loosening of parts, improper terminations, misalignment, and other problems… thermoplastic resin also offers enhanced resistance to vibration and shock), and reduces size and weight (eliminates the need of connectors and fasteners and combines the physical strength of metal inserts and resin, Page 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Veejay Plastic within the battery module of modified Chorian and provided the resin insert portion to be formed by insert molding at least the upper surface of the first metal portion and the plurality of second metal portions with the expectation that it would provide reduced assembly and labor costs, increased reliability, and reduce the size and weight of the battery module.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chorian et al (US 20160064783 A1) in view of Uchida (US 20120141861 A1) further in view of NPL: Veejay Plastic (What is Insert Molding? Why is it Important?) as applied to claim 1, and even further in view of Park et al (US 20140315070 A1).
claim 2-3, modified Chorian discloses all of the limitations of claim 1 as set forth above. Modified Chorian discloses wherein the first metal portion (thermal plate 76 in Fig. 2, thermal plate 128 in Fig. 3) is a metal plate and the plurality of second metal portions are separate metal thin plates (fin 70 in Fig. 2, fins 114 and 118 in Fig. 3, the limitation “separate metal thin plates” is drawn to the embodiment such as in Fig. 3 when traction battery assembly 100 is made of a plurality of battery arrays such as 54 and a fin is provided for each battery array, [0024]-[0027]). Modified Chorian further discloses wherein the first metal portion (76, 128) includes a cooling passage for flowing cooling water or refrigerant (drawn to claim 3, [0027]). 
It would have been obvious to form the second metal portions to be thinner than the first metal portion in order to save on material costs and save space within the battery module of modified Chorian because the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  Further, a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
While modified Chorian discloses the plurality of second metal portions can be directly attached to the first metal portions, modified Chorian does not disclose the first metal portion has a plurality of slits into which the plurality of second metal portions are inserted.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Park within the battery module of modified Chorian and provided a plurality of slits in the first metal portion in which the plurality of second metal portions are inserted in order to make the manufacturing of the battery module more convenient. 
Further, the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chorian et al (US 20160064783 A1) in view of Uchida (US 20120141861 A1) further in view of NPL: Veejay Plastic (What is Insert Molding? Why is it Important?) further in view of Park et al (US 20140315070 A1) as applied to claim 3, and even further in view of Bourke et al (US 20070087266 A1).
Regarding claim 4, modified Chorian discloses all of the limitations of claim 3 as set forth above. Modified Chorian discloses a battery pack (battery pack 24 in Fig. 1, “A traction battery or battery pack 24 stores energy that can be used by the electric machines 14, as well as other vehicle accessories having an electrical load.”, [0015]) comprising the battery module (100) 
Bourke teaches a system cover (130 in Fig. 1B) that provides protection from various elements, such as water and dust, and a system case (housing 102 in Fig. 1B) with a module battery system secured within ([0043], [0048]). Bourke teaches the system cover preferably creates a seal with the system housing, wherein the seal prevents the transfer of gases or moisture ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Bourke within the battery pack of modified Chorian in order to provide a case accommodating the battery module and a cover covering the case with the expectation that the battery pack would be able to prevent the transfer of gases or moisture, and battery module would be protected from water and dust.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.B./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729